UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) October 24, 2007 BankGreenville Financial Corporation (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation) 333-127409 20-2645711 (Commission File Number) (IRS Employer Identification No.) 499 Woodruff Road, Greenville, South Carolina 29607 (Address of principal executive offices) (Zip Code) (864) 335-2200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 24, 2007, BankGreenville Financial Corporation, the holding company for BankGreenville, issued letter to shareholders announcing its financial results for the quarter ended September 30, 2007. A copy of the letter to shareholders is attached hereto as Exhibit 99.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits. The following exhibits are filed as part of this report: Exhibit Number Description 99.1 Letter to Shareholders for the quarter ended September 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANKGREENVILLE FINANCIAL CORPORATION By: /s/ Paula S. King Name: Paula S. King Title: Chief Financial Officer Dated: October26, 2007 EXHIBIT INDEX Exhibit Number Description 99.1 Letter to Shareholders for the quarter ended September 30, 2007.
